DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Acknowledgements
	The amendments to the claims, entered on 5/16/2022 with the RCE, are sufficient to overcome the claim objections.  The claim objections are vacated.
The amendments to the claims, entered on 5/16/2022 with the RCE, are sufficient to overcome the previous 112 rejections.  The previous 112 rejections are vacated.  New 112 rejections are presented below.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “regulate an amount of heat delivered by the heater assembly to the fluid using a feedback loop based on a fluid temperature measurement” renders the claim indefinite.  It is unclear what fluid is being referenced by “a fluid temperature measurement” in this limitation.  Presumably, the fluid is the fluid conducted from the input port to the output port but other interpretations are plausible based on the instant claim recitation.  Furthermore, it is unclear if the recited fluid warming device includes the necessary structure for measuring the fluid temperature.  Currently, a temperature sensor is recited but the recited sensor is for measuring the temperature of the heater assembly, not the fluid.  It is unclear if the claim, as amended, is requiring additional un-recited structures or if the recited temperature sensor is performing the new measurement.
The dependent claims of claim 1 are rejected by virtue of their dependency on the rejected independent claim.
In regard to claim 10, the limitation “modulate an amount of heat delivered by the heater assembly per a unit of time by turning the heater assembly on and off at a rate proportional to how close a measured temperature of the fluid is to a target temperature value of the fluid” renders the claim indefinite.  It is unclear if the recited fluid warming device includes the necessary structure for measuring the fluid temperature.  Currently, a temperature sensor is recited but the recited sensor is for measuring the temperature of the heater assembly, not the fluid.  It is unclear if the claim, as amended, is requiring additional un-recited structures or if the recited temperature sensor is performing the new measurement.
The dependent claims of claim 10 are rejected by virtue of their dependency on the rejected independent claim.
In regard to claim 17, the limitation “continuously energize the heater assembly at a level proportional to how close a measured temperature of the fluid is to a target temperature value of the fluid” renders the claim indefinite.  It is unclear if the recited fluid warming device includes the necessary structure for measuring the fluid temperature.  Currently, a temperature sensor is recited but the recited sensor is for measuring the temperature of the heater assembly, not the fluid.  It is unclear if the claim, as amended, is requiring additional un-recited structures or if the recited temperature sensor is performing the new measurement.
The dependent claims of claim 17 are rejected by virtue of their dependency on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1), and further in view of Cassidy et al. (US 20060020255 A1), hereinafter referred to as Cassidy ‘775, Thiebaud, Cassidy ‘255.
Regarding claim 1, Cassidy ‘775 teaches: A fluid warming device (see FIG. 3, fluid warming device: 10), comprising: a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid from the input port (22) to the output port (24) (see p. [0021]); a heater assembly (see FIG. 3, heater assembly: 20) disposed externally to the heat exchange body (18) (evident from FIG. 3; see also p. [0020] discussing heat exchange body is removable), the heater assembly (20) configured to transfer heat to the heat exchange body (18) without direct contact with the fluid (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body); a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022] discussing heating assembly includes heater: 26, and temperature sensors: 34, 36 are provided to sense the temperature of the heater 26); and a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1), the controller configured to regulate an amount of heat delivered by the heater assembly to the fluid using a feedback loop based on a fluid temperature measurement” (see Abstract, “a fluid warming system increases or decreases power to a heater assembly to adjust the fluid temperature to ensure that the fluid is at an appropriate temperature when it reaches the patient.”; further see par. [0006]-[0007] and par. [0030]-0035]; the power to the heater assembly (and therefore the amount of heat delivered by the heater assembly) is controlled by a feedback loop based on the fluid temperature measurement.  The controller of Cassidy ‘775 measures temperature drops across the heater assembly and IV line to determine the actual fluid temperature to adjust the heater power accordingly so that the fluid temperature is at appropriate temperature for the patient).
However, Cassidy ‘775 does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; the controller is connected to the power sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board/processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), wherein the controller (12) is configured to determine a fluid flow rate through the heat exchange body (2) based on the temperature and the power (“the fluid volume measuring means comprise temperature sensing means [...] [and] electrical parameter measuring means [...] such as power,” see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a power sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
However, the device of Cassidy ‘775 in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange
body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018)]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) based on one of a temperature at the input port and a power demand (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat), the temperature, and the power (see equation in p. [(0067)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed above) in order to identify a type of fluid (i.e., blood or standard IV fluid) and by providing specific programming instructions to the controller of Thiebaud to determine a fluid property (i.e., a specific heat) based on the identified fluid, in order to determine a fluid flow rate based on said fluid property, the temperature of the fluid, and the power demand of the heater assembly (as taught by Cassidy ‘255 in p. [0067 0068]), for the purpose of providing a fluid warming system that can handle a variety of fluids by utilizing independent control loops to calculate and control flow rates of each fluid type (see Cassidy ‘255 p. [0020)).
Regarding claim 2, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is further configured to determine a total volume of fluid delivered through the heat exchange body (Cassidy: 18) based on the temperature and the power (see Thiebaud Page 2, Lines 5-10, “said fluid volume measuring means comprise temperature sensing means adapted to measure the fluid temperature on at least two separate points, said fluid measuring means furthermore comprising electrical parameter measuring means for determining at least one electrical parameter such as current, power or frequency applied to the heating element.”).
Regarding claim 3, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the power is measured by measuring a current to the heater assembly (Cassidy ‘775: 20) (see Thiebaud FIG. 3 showing power measuring means: 16 relies on voltage measuring means: 15 variable “V’ and current measuring means: 14 variable “I’).
Regarding claim 6, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘295 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is configured to identify the fluid based on the temperature at the input port (Cassidy ‘775: 22) (when combined with teachings of Cassidy ‘255, which teaches a controller configured to identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance], see p. [0068]).
Regarding claim 7, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘295 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is configured to identify the fluid based on the power demand (when combined with teachings of Cassidy ‘255, which teaches a controller configured to identify the type of fluid [i.e., blood or a standard IV fluid] based on the power demand of the fluid warmer, see equation in p. [0067] indicating flow rate is based on variables such as power, temperature difference, specific heat, and fluid density—if all variables besides specific heat are measurable, one can flip the equation provided to solve for the fluid’s specific heat, which will indicate whether the fluid is blood or a standard IV fluid).
Regarding claim 8, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘259 (see claim 1 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the temperature is a temperature difference between a first temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).
Regarding claim 9, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘259 (see claim 8 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 8, wherein the temperature sensor (Cassidy ‘775: 34, 36) is disposed near the output port (Cassidy ‘775: 24) to measure the first temperature and a second temperature sensor (Cassidy ‘775: 34, 36) is disposed near the input port (Cassidy ‘775: 22) to measure the second temperature (see Cassidy ‘775, p. [0022)).
Claims 10, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1), and further in view of Cassidy et al. (US 20060020255 A1) and further in view of Cassidy (US 7,158,719), hereinafter referred to as Cassidy ‘775, Thiebaud, Cassidy ‘255, and Cassidy ‘719.
Regarding claim 10, Cassidy ‘775 teaches: A fluid warming device (see FIG. 3, fluid warming device: 10), comprising: a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid therethrough in one direction from an input port (22) to an output port (24) (see p. [0021));
a housing (see FIG. 3, housing: 12) configured to removably receive the heat exchange body (18) (see p. [0020]); 
a heater assembly (see FIG. 3, heater assembly: 20) disposed within the housing (12) (evident from FIG. 3; see also p. [0020]) and configured to transfer heat to the heat exchange body (18) (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body);
a first slidable cover (see FIG. 2, sliding cover: 16) and a second slidable cover (see FIG. 2, sliding cover: 16) configured to hold the heat exchange body (18) against the heater assembly (20) (see p. [0020));
a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022] discussing heating assembly includes heater: 26, and temperature sensors: 34, 36 are provided to sense the temperature of the heater 26); and
a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1).
However, Cassidy ‘775 does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; the controller is connected to the power sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), wherein the controller (12) is configured to determine a fluid flow rate through the heat exchange body (2) based on the temperature and the power (“the fluid volume measuring means comprise temperature sensing means [...] [and] electrical parameter measuring means [...] such as power,” see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a power sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
However, the device of Cassidy ‘775 in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018)]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) based on one of a temperature at the input port and a power demand (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat), the temperature, and the power (see equation in p. [0067)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed above) in order to identify a type of fluid (i.e., blood or standard IV fluid) and by providing specific programming instructions to the controller of Thiebaud to determine a fluid property (i.e., a specific heat) based on the identified fluid, in order to determine a fluid flow rate based on said fluid property, the temperature of the fluid, and the power demand of the heater assembly (as taught by Cassidy ‘255 in p. [0067-0068]), for the purpose of providing a fluid warming system that can handle a variety of fluids by utilizing independent control loops to calculate and control flow rates of each fluid type (see Cassidy ‘255 p. [0020)).
However, the device of Cassidy ‘775 in view of Thiebaud and Cassidy ‘255 does not explicitly disclose a controller that is configured to:
 modulate an amount of heat delivered by the heater assembly per a unit of time by turning the heater assembly on and off at a rate proportional to how close a measured temperature of the fluid is to a target temperature value of the fluid.
Cassidy ‘719, in a similar field of endeavor, teaches an improved inline intravenous fluid warming device comprising a device controller that is responsive to the outputs of the temperature sensors at the input and output ends of the body and the flow rate of fluids passing through the fluid warming device to control the power applied to the operative heater (see Figure 10; see col. 8, lines 34-41).   Cassidy ‘719 teaches that the heater (116) is powered in a binary manner (on/off) by the PID controller 100 in response to fluid temperature measurements in order to keep the fluid from exceeding a specified temperature threshold.  Cassidy ‘719 teaches increasing the duty cycle and the use of monitoring and control circuitry (130, 132, 134, 136, 138) to help control the fluid temperature (see col. 8, line 34- col. 9, line 39).  The duty cycle is increased as the fluid input temperature decreases (more power as the temperature deviates further from the target, less power as the temperature approaches target; see (col. 8, line 64- col. 9, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud and Cassidy ‘255 by incorporating the PID controller of Cassidy ‘719  for the purpose of controlling the temperature of the fluid so that the fluid temperature is appropriate for introduction into the patient.  The examiner further notes that Cassidy ‘719 is incorporated by reference into the Cassidy ‘775 disclosure (see par. [0004]) of Cassidy ‘775.)
Regarding claim 17, Cassidy ‘775 teaches:
A fluid warming device (see FIG. 3, fluid warming device: 10), comprising:
a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid from an input port (22) to an output port (24) (see p. [0021]);
a housing (see FIG. 3, housing: 12) configured to removably receive the heat exchange body (18) (see p. [0020]);
a heater assembly (see FIG. 3, heater assembly: 20) disposed within the housing (12) (evident from FIG. 3; see also p. [(0020]) and configured to transfer heat to the heat exchange body (18) (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body);
a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022] discussing heating assembly includes heater: 26, and temperature sensors: 34, 36 are provided to sense the temperature of the heater 26); and 
a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1).
However, Cassidy ‘775 does not explicitly disclose: a current sensor configured to measure a current to the heater assembly; the controller is connected to the current sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a current sensor (see FIG. 3, current measuring means: 14) configured to measure a current to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the current sensor (14) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), wherein the controller (12) is configured to determine a temperature difference between the input port and the output port (see Page 3, Lines 5-9 discussing two temperatures are located at the inlet and outlet of the chamber, and the processing unit is connected to said temperature sensors); continuously monitor the current (necessarily; see Page 2, Lines 8-10 discussing electrical parameter measuring means can determine current applied to the heating element—see also FIG. 3, depicting a current sensor: 14 within the electrical induction circuit 12—as long as the fluid warming device is turned on, current is being measured by electrical parameter measuring means), and determine a fluid flow rate through the heat exchange body (2) based on the temperature and the measured current (“the fluid volume measuring means comprise temperature sensing means [...] [and] electrical parameter measuring means [...] such as current,” see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8- 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a current sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
However, the device of Cassidy ‘775 in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange body; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the measured current.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018)]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat) and the temperature (see equation in p. [0067)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed above) in order to identify a type of fluid (i.e., blood or standard IV fluid) and by providing specific programming instructions to the controller of Thiebaud to determine a fluid property (i.e., a specific heat) based on the identified fluid, in order to determine a fluid flow rate based on said fluid property, the temperature of the fluid, and the measured current of the heater assembly (as taught by Cassidy ‘255 in p. [0067-0068] and Thiebaud in Page 2, Lines 8-10), for the purpose of providing a fluid warming system that can handle a variety of fluids by utilizing independent control loops to calculate and control flow rates of each fluid type (see Cassidy ‘255 p. [0020)).
However, the device of Cassidy ‘775 in view of Thiebaud and Cassidy ‘255 does not explicitly disclose a controller that is configured to:
continuously energize the heater assembly at a level proportional to how close a measured temperature of the fluid is to a target temperature value of the fluid.
Cassidy ‘719, in a similar field of endeavor, teaches an improved inline intravenous fluid warming device comprising a device controller that is responsive to the outputs of the temperature sensors at the input and output ends of the body and the flow rate of fluids passing through the fluid warming device to control the power applied to the operative heater (see Figure 10; see col. 8, lines 34-41).   Cassidy ‘719 teaches that the heater (116) is powered in a binary manner (on/off) by the PID controller 100 in response to fluid temperature measurements in order to keep the fluid from exceeding a specified temperature threshold.  Cassidy ‘719 teaches increasing the duty cycle and the use of monitoring and control circuitry (130, 132, 134, 136, 138) to help control the fluid temperature (see col. 8, line 34- col. 9, line 39).  The duty cycle is increased as the fluid input temperature decreases (more power as the temperature deviates further from the target, less power as the temperature approaches target; see (col. 8, line 64- col. 9, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud and Cassidy ‘255 by incorporating the PID controller of Cassidy ‘719  for the purpose of controlling the temperature of the fluid so that the fluid temperature is appropriate for introduction into the patient.  The examiner further notes that Cassidy ‘719 is incorporated by reference into the Cassidy ‘775 disclosure (see par. [0004]) of Cassidy ‘775.)  The examiner further notes that “continuously” can refer to a time frame during which the heater assembly is powered.
Regarding claim 19, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255, and Cassidy ‘719 (see claim 17 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 17, wherein the temperature difference is based on the temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).
Regarding claim 20, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255, and Cassidy ‘719 (see claim 19 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 19, wherein the second temperature (i.e., an ambient temperature) is measured by a second temperature sensor (i.e., an ambient temperature sensor, see Cassidy ‘775 p. [0033]) disposed near the input port (Cassidy ‘775: 22) (the Examiner notes that the term “near” is relative Cassidy ‘775 teaches in p. [0033] “the ambient temperature is measured by a suitable sensor located within the warming device 10 in close contact with the housing [12]’— therefore, one of ordinary skill in the art could interpret the sensor location to be “near” the input port 22 of the heat exchange body 18 when the heat exchange body 18 is held within the housing 12 of the warming device 10), and the temperature sensor (Cassidy ‘775: 34, 36) is disposed near the output port (Cassidy ‘775: 24, evident from FIG. 3).
Regarding claim 21, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255, and Cassidy ‘719 (see claim 17 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 17, further comprising a circuit board (see Thiebaud FIG. 3, electrical induction circuit: 12), wherein the controller (Thiebaud: control board) and the current sensor (Thiebaud: 14) are disposed on the circuit board (12) (see motivation for combination above in claim 17).
Regarding claim 22, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255, and Cassidy ‘719 (see claim 17 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 17, wherein the controller (Thiebaud: control board) is further configured to determine a total volume of fluid delivered through the heat exchange body (Cassidy ‘775: 18) based on the fluid property, the temperature difference, and the measured current (see Thiebaud Page 2, Lines 5-10, “said fluid volume measuring means comprise temperature sensing means adapted to measure the fluid temperature on at least two separate points, said fluid measuring means furthermore comprising electrical parameter measuring means for determining at least one electrical parameter such as current, power or frequency applied to the heating element.”—when combined with the device of Cassidy ‘255, a fluid property [i.e., specific heat] could also be configured to determine a total volume of fluid being delivered through the heat exchange body).
Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy ‘775, Thiebaud, and Cassidy ‘255, as applied to claim 10 and Cassidy ‘775, Thiebaud, and Cassidy ‘255, and Cassidy ‘719 as applied to claim 17 above, respectively, and further in view of Tatkov et al. (US 20110120462 A1).
Regarding claim 11, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 10 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 10, wherein the controller (Thiebaud: 12) is configured to determine the fluid flow rate based on the fluid property, a temperature difference, and the power (when combined with teachings of Cassidy ‘255, which teaches a controller configured to determine a fluid flow rate based on the specific heat, temperature difference at the input port and the output port, and power demand of the fluid warmer, see equation in p. [0067]; see motivation to combine above in claim 10).
However, the combined devices of Cassidy ‘775, Thiebaud, and Cassidy ‘255 do not explicitly disclose: the fluid property is stored in a memory coupled to the controller.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract) comprising a controller (see FIG. 3, controller: 108) that is configured to adjust power to a heating assembly based on a fluid property (i.e., an ideal patient end temperature) stored in a memory coupled to the controller (108) (“The controller [...] is loaded with a predetermined data set, and adjusts the power to the heat plate [...] by using this data,” see p. [0085]; necessarily, the predetermined data set must be stored in a memory coupled to said controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 to incorporate the teachings of Tatkov by including a memory coupled to the controller of Thiebaud that can store the fluid properties (i.e., specific heat) in order to compare the calculated fluid property to the expected / stored fluid property and determine a fluid flow rate based on that fluid property, for the purpose of achieving desired fluid flow characteristics at the fluid warming device’s output port (see Tatkov, p. [0028] and p. [0085]).
Regarding claim 12, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 teaches a geometrically based technique configured to identify the fluid (i.e., blood or standard IV fluid) in the heat exchange body (Cassidy ‘775: 18), wherein the fluid property (i.e., specific heat) is determined based on the identified fluid (see p. [0067- 0068]). However, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 does not explicitly disclose: a sensor configured to identify the fluid in the heat exchange body.
Tatkov, in a similar field of endeavor, teaches a sensor (see FIG. 3, ambient temperature sensor) configured to identify the fluid in the heat exchange body (see FIG. 3, chamber: 105), wherein the fluid property (i.e., an ideal patient end temperature, see values in FIG. 5) is determined based on the identified fluid (see p. [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 to incorporate the teachings of Tatkov by providing a sensor within the geometrically based technique taught by Cassidy ‘255 configured to identify the type of fluid (i.e., blood or standard IV fluid) in the heat exchange body of Cassidy ‘775, such as a viscosity sensor (Cassidy ‘255 teaches viscosity and specific heat are two differing characteristics of blood and standard IV fluids, see p. [0065]), wherein the fluid property (i.e., the specific heat) can be determined based on that identified fluid, for the purpose of achieving desired fluid flow characteristics at the fluid warming device’s output port (see Tatkov, p. [0028] and p. [0085]) for a variety of fluids (see Cassidy ‘255 p. [0020)).
Regarding claim 13, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 11 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 11, wherein the temperature difference is based on the temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).
Regarding claim 14, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 13 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 13, wherein the second temperature is based on an ambient temperature (see Cassidy ‘775 p. [0033] discussing an ambient temperature is measured by a sensor in order to determine the temperature loss of the IV tubing to the environment).
Regarding claim 15, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 13 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 13, wherein the second temperature is measured by a second temperature sensor (see Cassidy ‘775 p. [0033] discussing an ambient temperature is measured by a sensor in order to determine the temperature loss of the IV tubing to the environment).
Regarding claim 16, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 15 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 15, wherein the temperature sensor (Cassidy ‘775: 34, 36) is disposed near the output port (Cassidy ‘775: 24, evident from FIG. 3) and the second temperature sensor (i.é., an ambient temperature sensor, see Cassidy ‘775 p. [0033]) is disposed near the input port (Cassidy ‘775: 22) (the Examiner notes that the term “near” is relative—Cassidy ‘775 teaches in p. [0033] “the ambient temperature is measured by a suitable sensor located within the warming device 10 in close contact with the housing [12]’—therefore, one of ordinary skill in the art could interpret the sensor location to be “near” the input port 22 of the heat exchange body 18 when the heat exchange body 18 is held within the housing 12 of the warming device 10).
Regarding claim 18, the combined device of Cassidy ‘775, Thiebaud,  Cassidy ‘255, and Cassidy ‘719 teaches a geometrically based technique configured to identify the fluid (i.e., blood or standard IV fluid) in the heat exchange body (Cassidy ‘775: 18), wherein the fluid property (i.e., specific heat) is determined based on the identified fluid (see p. [0067- 0068]). However, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 and Cassidy ’719 does not explicitly disclose: a sensor configured to identify the fluid in the heat exchange body.
Tatkov, in a similar field of endeavor, teaches a sensor (see FIG. 3, ambient temperature sensor) configured to identify the fluid in the heat exchange body (see FIG. 3, chamber: 105), wherein the fluid property (i.e., an ideal patient end temperature, see values in FIG. 5) is determined based on the identified fluid (see p. [0085]). lt would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775, Thiebaud, Cassidy ‘255 and Cassidy ‘719 to incorporate the teachings of Tatkov by providing a sensor within the geometrically based technique taught by Cassidy ‘255 configured to identify the type of fluid (i.e., blood or standard IV fluid) in the heat exchange body of Cassidy ‘775, such as a viscosity sensor (Cassidy ‘255 teaches viscosity and specific heat are two differing characteristics of blood and standard IV fluids, see p. [(0065]), wherein the fluid property (i.e., the specific heat) can be determined based on that identified fluid, for the purpose of achieving desired fluid flow characteristics at the fluid warming device’s output port (see Tatkov, p. [0028] and p. [0085]) for a variety of fluids (see Cassidy ‘255 p. [0020)).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant provides a statement on page 8 of the Remarks that none of the cited references teach or suggest “regulate an amount of heat delivered by the heater assembly to the fluid using a feedback loop based on a fluid temperature measurement” as is recited in claim 1.  Applicant provides no further argument.  This argument is not persuasive.  Cassidy ‘775 discloses, in the Abstract, “a fluid warming system increases or decreases power to a heater assembly to adjust the fluid temperature to ensure that the fluid is at an appropriate temperature when it reaches the patient.”  Cassidy ‘775 further teaches at par. [0006]-[0007] and par. [0030]-0035] that the power to the heater assembly (and therefore the amount of heat delivered by the heater assembly) is controlled by a feedback loop based on the fluid temperature measurement.  The controller of Cassidy ‘775 measures temperature drops across the heater assembly and IV line to determine the actual fluid temperature to adjust the heater power accordingly so that the fluid temperature is at appropriate temperature for the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783